Citation Nr: 1525873	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

There is affirmative evidence that the Veteran's bipolar disorder began in service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

II.  Analysis

Based on a review of the record, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bipolar disorder began in service and therefore service connection is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

A.  Currently Diagnosed Disability

With regards to the first element of service connection, the Board finds that the medical evidence of record provides a current diagnosis for bipolar disorder, not otherwise specified.  See, e.g., September 2010 Psychiatry Note.  Thus, the first element of service connection is satisfied.  The Board finds that the evidence shows that the Veteran's psychiatric disorder is best characterized as bipolar disorder.  Although there is an indication that the Veteran may also have an anxiety disorder, such as posttraumatic stress disorder (PTSD), she expressly stated in May 2012 that she wanted PTSD removed from the claim.  Thus, the Board will focus the analysis on bipolar disorder, which the Veteran seeks service connection for based on her May 2009 application for benefits.

B.  In-service Incurrence

With regards to the second element of service connection, the Board finds that the Veteran was diagnosed with depression in service.

The Veteran's service treatment records do not show complaints, symptoms, or treatment relating to a psychiatric disorder.  The Veteran, nonetheless, alleges that while deployed she sought psychiatric help at the 8th Army Mental Health Clinic in Seoul, Korea and that the physician she saw diagnosed her with depression.  See September 2010 Notice of Disagreement.  VA was unable to obtain treatment records from this medical facility, but the allegation is supported by circumstantial evidence of record.  Additionally, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . the layperson is reporting a contemporaneous medical diagnosis...."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A June 2009 statement from the Veteran's sister indicates that, after the Veteran returned from Korea, she was constantly depressed and exhibited mood swings.  A September 2010 statement from K.D., a friend of the Veteran who served in Seoul, Korea concurrent to the Veteran's deployment, shows that the Veteran complained of depression, anxiety, panic attacks, and that she did not appear to be mentally well.  An April 2014 letter from Dr. L.K., a friend of the Veterans who was stationed with her prior to deployment, indicates that the Veteran had changed upon returning from Korea and that she exhibited evidence of depression.

These supporting statements are corroborated to an extent by the Veteran's service personnel records.  Those records show that the Veteran was deployed to Korea and that she sought a hardship discharge due to marital strife.

The Board finds that the statements of K.D., the Veteran's sister, and Dr. L.K. are credible as they are consistent with one another and consistent with the Veteran's service personnel records.  After resolving reasonable doubt in favor of the Veteran, based on the specific facts of this case, the Board finds that the Veteran was diagnosed with depression in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the second element of service connection is satisfied.

C.  Nexus

With regards to the third element of service connection, the Board finds that the record contains affirmative evidence that the Veteran's bipolar disorder began in service.

In a March 2013 Mental Health E & M Note, the Veteran's treating VA physician wrote that the Veteran reported being seen and diagnosed with depression in service when she was 19, that the average age of onset for bipolar disorder is 20, and that the first episode of bipolar disorder is more likely to be an episode of major depression in women.  The physician concluded that the onset of bipolar disorder is consistent with what the Veteran is reporting.  The same physician stated a similar finding in a February 2014 note.

The Board finds the medical opinion by the Veteran's treating VA physician to be persuasive as it is explained in full and finds support in the evidence of record.  The record contains no affirmative statement that the Veteran's bipolar disorder did not begin in service.  Thus, the evidence weighs in favor of a nexus between the Veteran's presently diagnosed bipolar disorder and her military service.  After resolving reasonable doubt in favor of the Veteran, based on the specific facts of this case, the Board finds that there is affirmative evidence that the Veteran's bipolar disorder did begin in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the third element of service connection is satisfied.

D.  Conclusion

All three elements of service connection have been met.  Service connection for bipolar disorder is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for bipolar disorder is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


